DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 10/17/2022  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-30 were previously pending. Claims 1, 7, 29, 30 are amended.  Claims 1-30 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 29, and 30 have been considered but are moot because the new ground of rejection relies on new prior art US 2021/0385832 A1 to Zhang et al. which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 14-27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2022/0124768 A1 to Frenne et al. (hereinafter “Frenne”) in view of WO 2022/006849 (see attached translation) to Wang et al. (hereinafter “Wang”) and US 2021/0385832 A1 to Zhang et al. (hereinafter “Zhang”)

Regarding Claim 1, Frenne teaches A method for wireless communications at a first user equipment (UE), comprising: (Figure 1, illustrates a UE)
 receiving a codepoint configuration for a point to multipoint transmission scheme that indicates a plurality of codepoint indexes and a plurality of configurations. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
receiving a control message that schedules a shared data channel transmission for at least one UE of a UE group comprising a plurality of UEs including the first UE, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes; ([0136], discloses codepoint of the TCI field in DCI) 
identifying a transmission configuration to apply for receiving the shared data channel transmission based at least in part on the mapping and the first codepoint index; and ([0134] and Table 6, discloses Alternately, in order to give the network scheduler more flexibility in selecting multiple sources (e.g., TRPs) to be used in the PDSCH repetitions, the selected active TCI state (i.e. identifying a transmission configuration) can be indicated in the scheduling DCI for the PDSCH repetitions. In other words, the DCI can select among the activated TCI states when scheduling the PDSCH with repetition. Table 6 below shows an exemplary arrangement where the set of active states for PDSCH repetitions (e.g., TCI states 0-3) can be configured by RRC or MAC CE, but the assignment of individual active TCI states to individual PDSCH repetitions is provided by DCI on PDCCH. In this example, a two-bit DCI field (i.e. code point index) selects a table row that has a specific assignment of the four active TCI states to four PDSCH repetitions transmitted by four different sources (e.g., TRPs or beams). In other words, the content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table.)
receiving the shared data channel transmission in accordance with the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information
Frenne discloses the UE receiving a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; identifying a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.

Frenne/Wang does not explicitly teach wherein the mapping indicates at least one codepoint index is associated with one of the plurality of multicast configurations and one of the plurality of unicast configurations;
However, the concept of using a same codepoint to represent a different TCI state from different sets of TCI states is well known in the art.  For example, in a similar field of endeavor, Zhang discloses in [0278]-[0279], a rule for mapping the A activated TCI states to P codepoints. Alternatively, the preset rule includes a rule for mapping the K1 first TCI states to P codepoints, a rule for mapping the K2 second TCI states to the P codepoints, and a rule for mapping the Kx x.sup.th TCI states to the P codepoints. In an embodiment, after the rule is applied, at least one codepoint in the P codepoints corresponds to at least two TCI states in the A TCI states. In other words, at least two TCI states in the A TCI states may be mapped to a same codepoint. For example, at least one TCI state in the K1 first TCI states and one TCI state in the K2 second TCI states may be mapped to a same codepoint. [0281]-[0287], further discloses The first TCI state mapping rule includes a rule for mapping the K1 first TCI states to L1 codepoints in the P codepoints. The second TCI state mapping rule includes a rule for mapping the K2 second TCI states to L2 codepoints in the P codepoints. In an embodiment, the L1 codepoints and the L2 codepoints include at least one same codepoint. In other words, at least one codepoint corresponds to at least one first TCI state and at least one second TCI state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne/Wang to include the above limitations as suggested by Zhang, to allow for support of beam indication in a multi-beam or multi-TRP transmission scenario as indicated in [0008]-[0009] of Zhang.


Regarding Claim 2, Frenne/Wang/Zhang teaches The method of claim 1, wherein receiving the codepoint configuration comprises: 
Frenne/Wang further teaches receiving a first codepoint mapping configuration that maps a first subset of the plurality of codepoint indexes to the plurality of multicast configurations; and receiving a second codepoint mapping configuration that maps each of the plurality of codepoint indexes to a respective unicast configuration of the plurality of unicast configurations. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0121], discloses a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services. Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic. [0117], further discloses the terminal device receives configuration information via RRC from the network device) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Frenne/Wang/Zhang teaches The method of claim 2, wherein identifying the transmission configuration comprises: 
Frenne/Wang further teaches identifying that the transmission configuration is the first multicast configuration based at least in part on the first codepoint index occurring within the first subset of the plurality of codepoint indexes. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0136]-[0138], discloses The terminal device determines, based on the TCI state identifier corresponding to the N TCI states, whether the N TCI states activated by the second MAC CE are the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service (i.e. identifying that the transmission configuration is the first multicast configuration). Here, it should be noted that the TCI state identifier of the MBS service and the TCI state identifier of the unicast service are distinguished (refer to "Scheme A"), and the TCI state identifier may be used to determine whether the corresponding TCI state is the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service. In one example, the first number range in the common number range is dedicated to the MBS service, the second number range in the common number range is dedicated to the unicast service, the first number range and the second number range are not overlapped, and if the TCI state identifier of the TCI state activated by the second MAC CE belongs to the first number range, the second MAC CE activates the PDCCH TCI state of the MBS service (ie, the MBS PDCCH TCI state).. If the TCI state identifier of the TCI state activated by the second MAC CE belongs to the second number range, the second MAC CE activates the PDCCH TCI state (ie, the unicast PDCCH TCI state) of the unicast service. Examiner notes that even though the translation indicates PDCCH TCI state, the concepts applied by Wang are applicable to both PDCCH TCI states and PDSCH TCI states) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Frenne/Wang/Zhang teaches The method of claim 2, wherein identifying the transmission configuration further comprises: 
Frenne/Wang further teaches identifying that the transmission configuration is the first unicast configuration based at least in part on the first codepoint index occurring outside of the first subset of the plurality of codepoint indexes. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0136]-[0138], discloses The terminal device determines, based on the TCI state identifier corresponding to the N TCI states, whether the N TCI states activated by the second MAC CE are the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service (i.e. identifying that the transmission configuration is the first unicast configuration). Here, it should be noted that the TCI state identifier of the MBS service and the TCI state identifier of the unicast service are distinguished (refer to "Scheme A"), and the TCI state identifier may be used to determine whether the corresponding TCI state is the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service. In one example, the first number range in the common number range is dedicated to the MBS service, the second number range in the common number range is dedicated to the unicast service, the first number range and the second number range are not overlapped, and if the TCI state identifier of the TCI state activated by the second MAC CE belongs to the first number range, the second MAC CE activates the PDCCH TCI state of the MBS service (ie, the MBS PDCCH TCI state).. If the TCI state identifier of the TCI state activated by the second MAC CE belongs to the second number range, the second MAC CE activates the PDCCH TCI state (ie, the unicast PDCCH TCI state) of the unicast service. Examiner notes that even though the translation indicates PDCCH TCI state, the concepts applied by Wang are applicable to both PDCCH TCI states and PDSCH TCI states) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Frenne/Wang/Zhang teaches The method of claim 1, wherein receiving the shared data channel transmission comprises:
Frenne further teaches receiving the shared data channel transmission in accordance with a parameter indicated by the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS (e.g., CSI-RS or SS/PBCH) and target RS (e.g., PDSCH/PDCCH DMRS ports)


Regarding Claim 6, Frenne/Wang/Zhang teaches The method of claim 5, wherein Frenne further teaches the parameter comprises a transmission configuration indicator state, a resource allocation, a modulation and coding scheme, a precoding matrix indicator, or any combination thereof. ([0115], discloses TCI states configured for PDSCH)

Regarding Claim 7, Frenne/Wang/Zhang teaches The method of claim 1, wherein receiving the control message comprises:
Frenne further teaches receiving the control message comprising the first codepoint index in a field having a bit width that is determined based at least in part on a first number of codepoint indexes of the plurality of codepoint indexes that correspond to the plurality of multicast configurations, a second number of codepoint indexes of the plurality of codepoint indexes that correspond to the plurality of unicast configurations, or both. ([0137], discloses the TCI field of DCI is 0 or 3, depending on whether the higher layer parameter tci-PresentInDCI is enabled. Hence, a total of eight TCI codepoint values can be indicated with this three-bit field. [0212], further discloses increasing the number of bits in DCI for selecting active TCI states in order to accommodate more transmission hypotheses))

Regarding Claim 8, Frenne/Wang/Zhang teaches The method of claim 1, wherein Frenne further teaches receiving the control message comprises: receiving the control message comprising the first codepoint index in a field having a bit width that is determined based at least in part on the mapping indicating an association between a respective codepoint index of the plurality of codepoint indexes and a respective index value of a plurality of index values. (Table 6 and [0135], discloses two bit DCI value (i.e. codepoint index) involving four TRPs (i.e. each TRP associated with a respective index value), each assigned a different active TCI state)

Regarding Claim 9, Frenne/Wang/Zhang teaches The method of claim 8, wherein Frenne further teaches receiving the codepoint configuration comprises: receiving the codepoint configuration that indicates the association. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions, as illustrated in Table 6)

Regarding Claim 10, Frenne/Wang/Zhang teaches The method of claim 8, wherein Frenne further teaches the association is determined based at least in part on an ascending order or a descending order of parameters indicated in the codepoint configuration. ([0135] and Table 6, illustrates an order of repetitions and corresponding TCI state for a TCI state indicator bit value in DCI)

Regarding Claim 11, Frenne/Wang/Zhang teaches The method of claim 8, wherein Frenne further teaches the association is determined based at least in part on an ascending order or a descending order of identifiers of one or more parameters indicated in the codepoint configuration. ([0135] and Table 6, illustrates an order of repetitions and corresponding TCI state for a TCI state indicator bit value in DCI)

Regarding Claim 14, Frenne/Wang/Zhang teaches The method of claim 1, further comprising: Wang further teaches receiving an indication of a subgroup of the UE group to which the first UE belongs, wherein the identifying which of the first multicast configuration or the first unicast configuration to apply is based at least in part on the first UE being in the subgroup. ([0068]-[0069], discloses a SC-MCCH that transmits only one message (ie, SCPTM configuration), and the message is used to configure the configuration information of the SC-PTM.. The configuration information of the SC-PTM includes: a temporary mobile group identity (TMGI), a session ID, a group RNTI (group RNTI, a G-RNTI) (i.e. indication of subgroup), discontinuous reception(DRX) configuration information, and SC-PTM service information of a neighboring cell. [0130], further discloses If the second DCI is scrambled by the G-RNTI, the terminal device determines that the N TCI states activated by the second MAC CE are PDSCH TCI states of the MBS service (i.e. determining multicast configuration based on the DCI being scrambled by the G-RNTI) 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 15, Frenne/Wang/Zhang teaches The method of claim 1, wherein Frenne further teaches receiving the control message comprises: receiving a new data indicator field in the control message, wherein the identifying which of the first multicast configuration or the first unicast configuration to apply is based at least in part on a value of the new data indicator field. ([0165], discloses the time and frequency resources, spatial relation (or TCI state), RV version, and/or DMRS ports for the first PDSCH (or PUSCH) transmission can be indicated by bit fields in the DCI used to schedule the PDSCH/PUSCH repetitions)

Regarding Claim 16, Frenne/Wang/Zhang teaches The method of claim 1, wherein receiving the control message comprises: 
Frenne/Wang further teaches receiving a group-common control message with a cyclic redundancy check scrambled by a group-common radio network temporary identifier corresponding to the UE group, the group-common control message scheduling a group-common shared data channel transmission that is scrambled with the group-common radio network temporary identifier, wherein the control message comprises the group-common control message and the shared data channel transmission comprises the group-common shared data channel transmission. (Frenne, [0093], discloses a DCI (i.e. group common control message) includes a payload complemented with a Cyclic Redundancy Check (CRC) of the payload data. Since DCI is sent on PDCCH that is received by multiple UEs, an identifier of the targeted UE needs to be included. In NR, this is done by scrambling the CRC with a Radio Network Temporary Identifier (RNTI) assigned to the UE. Wang, [0130], discloses If the second DCI is scrambled by the G-RNTI (i.e. group-common radio network temporary identifier), the terminal device determines that the N TCI states activated by the second MAC CE are PDSCH TCI states of the MBS service)
Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 17, Frenne/Wang teaches A method for wireless communications at a base station, comprising: (Figure 1, illustrates a base station, enB)
transmitting a codepoint configuration for a point to multipoint transmission scheme that indicates a mapping between a plurality of codepoint indexes and a plurality of configurations; ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
transmitting a control message that schedules a shared data channel transmission for a UE group comprising a plurality of UEs, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes indicating a transmission configuration; ([0136], discloses codepoint of the TCI field in DCI, where each codepoint is associated with a particular TCI state and repetition as illustrated in Table 6) and 
transmitting the shared data channel transmission in accordance with the indicated transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information.

Frenne discloses the base station transmitting a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; a first codepoint index indicating a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.

Frenne/Wang does not explicitly teach wherein the mapping indicates at least one codepoint index is associated with one of the plurality of multicast configurations and one of the plurality of unicast configurations;
However, the concept of using a same codepoint to represent a different TCI state from different sets of TCI states is well known in the art.  For example, in a similar field of endeavor, Zhang discloses in [0278]-[0279], a rule for mapping the A activated TCI states to P codepoints. Alternatively, the preset rule includes a rule for mapping the K1 first TCI states to P codepoints, a rule for mapping the K2 second TCI states to the P codepoints, and a rule for mapping the Kx x.sup.th TCI states to the P codepoints. In an embodiment, after the rule is applied, at least one codepoint in the P codepoints corresponds to at least two TCI states in the A TCI states. In other words, at least two TCI states in the A TCI states may be mapped to a same codepoint. For example, at least one TCI state in the K1 first TCI states and one TCI state in the K2 second TCI states may be mapped to a same codepoint. [0281]-[0287], further discloses The first TCI state mapping rule includes a rule for mapping the K1 first TCI states to L1 codepoints in the P codepoints. The second TCI state mapping rule includes a rule for mapping the K2 second TCI states to L2 codepoints in the P codepoints. In an embodiment, the L1 codepoints and the L2 codepoints include at least one same codepoint. In other words, at least one codepoint corresponds to at least one first TCI state and at least one second TCI state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne/Wang to include the above limitations as suggested by Zhang, to allow for support of beam indication in a multi-beam or multi-TRP transmission scenario as indicated in [0008]-[0009] of Zhang.

Claims 18-27 are rejected for having the same limitations as claims 2-11, respectively, except the claims are in base station method perspective.
Regarding Claim 29, Frenne teaches An apparatus for wireless communications at a first user equipment (UE), comprising:  (Figure 13 and [0300], illustrates a UE)
a processor; memory coupled to the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 13 and [0301], discloses the UE comprising a processor and program memory)

receive a codepoint configuration for a point to multipoint transmission scheme that indicates a plurality of codepoint indexes and a plurality of configurations. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
receive a control message that schedules a shared data channel transmission for at least one UE of a UE group comprising a plurality of UEs including the first UE, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes; ([0136], discloses codepoint of the TCI field in DCI) 
identify a transmission configuration to apply for receiving the shared data channel transmission based at least in part on the mapping and the first codepoint index; and ([0134] and Table 6, discloses Alternately, in order to give the network scheduler more flexibility in selecting multiple sources (e.g., TRPs) to be used in the PDSCH repetitions, the selected active TCI state (i.e. identifying a transmission configuration) can be indicated in the scheduling DCI for the PDSCH repetitions. In other words, the DCI can select among the activated TCI states when scheduling the PDSCH with repetition. Table 6 below shows an exemplary arrangement where the set of active states for PDSCH repetitions (e.g., TCI states 0-3) can be configured by RRC or MAC CE, but the assignment of individual active TCI states to individual PDSCH repetitions is provided by DCI on PDCCH. In this example, a two-bit DCI field (i.e. code point index) selects a table row that has a specific assignment of the four active TCI states to four PDSCH repetitions transmitted by four different sources (e.g., TRPs or beams). In other words, the content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table.)
receive the shared data channel transmission in accordance with the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information
Frenne discloses the UE receiving a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; identifying a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.
Frenne/Wang does not explicitly teach wherein the mapping indicates at least one codepoint index is associated with one of the plurality of multicast configurations and one of the plurality of unicast configurations;
However, the concept of using a same codepoint to represent a different TCI state from different sets of TCI states is well known in the art.  For example, in a similar field of endeavor, Zhang discloses in [0278]-[0279], a rule for mapping the A activated TCI states to P codepoints. Alternatively, the preset rule includes a rule for mapping the K1 first TCI states to P codepoints, a rule for mapping the K2 second TCI states to the P codepoints, and a rule for mapping the Kx x.sup.th TCI states to the P codepoints. In an embodiment, after the rule is applied, at least one codepoint in the P codepoints corresponds to at least two TCI states in the A TCI states. In other words, at least two TCI states in the A TCI states may be mapped to a same codepoint. For example, at least one TCI state in the K1 first TCI states and one TCI state in the K2 second TCI states may be mapped to a same codepoint. [0281]-[0287], further discloses The first TCI state mapping rule includes a rule for mapping the K1 first TCI states to L1 codepoints in the P codepoints. The second TCI state mapping rule includes a rule for mapping the K2 second TCI states to L2 codepoints in the P codepoints. In an embodiment, the L1 codepoints and the L2 codepoints include at least one same codepoint. In other words, at least one codepoint corresponds to at least one first TCI state and at least one second TCI state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne/Wang to include the above limitations as suggested by Zhang, to allow for support of beam indication in a multi-beam or multi-TRP transmission scenario as indicated in [0008]-[0009] of Zhang.

Regarding Claim 30, Frenne teaches  An apparatus for wireless communications at a base station, comprising:  (Figure 14 and [0313], illustrates a network node such as a base station)
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 14 and [0315], discloses the base station comprising a processor and program memory)
transmit a codepoint configuration for a point to multipoint transmission scheme that indicates a mapping between a plurality of codepoint indexes and a plurality of configurations; ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
transmit a control message that schedules a shared data channel transmission for a UE group comprising a plurality of UEs, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes indicating a transmission configuration; ([0136], discloses codepoint of the TCI field in DCI, where each codepoint is associated with a particular TCI state and repetition as illustrated in Table 6) and 
transmit the shared data channel transmission in accordance with the indicated transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information.

Frenne discloses the base station transmitting a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; a first codepoint index indicating a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.

Frenne/Wang does not explicitly teach wherein the mapping indicates at least one codepoint index is associated with one of the plurality of multicast configurations and one of the plurality of unicast configurations;
However, the concept of using a same codepoint to represent a different TCI state from different sets of TCI states is well known in the art.  For example, in a similar field of endeavor, Zhang discloses in [0278]-[0279], a rule for mapping the A activated TCI states to P codepoints. Alternatively, the preset rule includes a rule for mapping the K1 first TCI states to P codepoints, a rule for mapping the K2 second TCI states to the P codepoints, and a rule for mapping the Kx x.sup.th TCI states to the P codepoints. In an embodiment, after the rule is applied, at least one codepoint in the P codepoints corresponds to at least two TCI states in the A TCI states. In other words, at least two TCI states in the A TCI states may be mapped to a same codepoint. For example, at least one TCI state in the K1 first TCI states and one TCI state in the K2 second TCI states may be mapped to a same codepoint. [0281]-[0287], further discloses The first TCI state mapping rule includes a rule for mapping the K1 first TCI states to L1 codepoints in the P codepoints. The second TCI state mapping rule includes a rule for mapping the K2 second TCI states to L2 codepoints in the P codepoints. In an embodiment, the L1 codepoints and the L2 codepoints include at least one same codepoint. In other words, at least one codepoint corresponds to at least one first TCI state and at least one second TCI state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne/Wang to include the above limitations as suggested by Zhang, to allow for support of beam indication in a multi-beam or multi-TRP transmission scenario as indicated in [0008]-[0009] of Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477